.*                                                                   :” -
                                                                            334



            OFFICE   OF THE   ATTORNEY    OENERAL   OF   TEXAS

                                 AUSTIN




     limoreble La&or Clark Ohainnaa
     Oil, aar Q atlnlogclmmhb
     Houm or Roprooeatatlror
     Austiti , Texas




            Wb hero your lottor




                                            h o lu,
                                                  to lrpliore
                                            l o x tine, o r   a t-
                                           gas or other ainar-
                                           o r lxeroised rlthln
                                           on or law be aban-
                                            owner., unlers




          y e a r tha ,a rto rlaoh oonrsoutlooruooosding year
          nfter th e   lx$.retlon of the above mntloned ten
          year period, that lf the owner 0r swh mineral
          rights shall goperly and timely wader amh Txinsral
          r-i&s    for ttutlon and pay the taxes aseessed agal t
          suoh ninasal     ri&te  nithtn the ti.aeor pwiqd preecrlb-
          ed by law to tie proper authoritiam,suoh right to en-
          ter   in upoa, er uadrr raid Jnndror prealsrr    to ex-
          p&ox-m  #or   m.ll rdr exploit pro&or or nine or        .
          attempt t$ gawduoo0; a&no od, gar or othor ndnmal.~,
EonorabloLaster alark, pago 8


         a h a no t
                  lxph,   DOT w   opmtion   or   inr   ti0
         abandoned to tbs surfs00 ownrror ownsr8.r
                                  provide8 In err00t that the
          Tho forsgolng aclendxlent
right8 of tho 108800 under an oil and gar loare shall l  x p lrato
tho end of tori(10) ys48,udLWs ,(I)l&h.lssoeo lxsrOIsss hir
right to mtez and dolnlo the lsarsd ~arisor within $sn (1
ywr, or ~11088 (8) tho Pla8o plrotiilo8 for a longer
tlm than ten {IO) ysare awl tho losses rendors tho P
rights for taxation and pay8 tho taxer. The amondmnt doe8 not
ispreaslystate the tlnto froa whioh the ton (10) yecrrperiod Ir
to be oaloulatod,but ws bellero that   It I8 roaeon8bl.y 8has
that the Intention Is that the ten (10) year period bog+at    tho
time the lessee*8 rights rirst'aooruo and we brlloro that'ths
atsfqteawould bo g$nn this soa8truOilO& Sos 39 ~Texao~.Jurie-
prudonoe,48, tiO6,
            ~a to oontraots whish booome orrootlro ~~!lorto the
ennaotient  of tha propored atatuto, ua aro of the 09IaI@n the%
the statute I8 unoonatltutlonala8 8n Impairment oi tha obliga-
tion of oontraotclto tha ertont that it &nayoonfllot with the
Provisionsof 8uoh oontraots, under the protI8Ion8 of Artiols I,
3eotlon 16 of the Constitution o? Texas, and Artlolo I, Seotlon 10
Qf the United State8 Constitution, An oil and gas lea88 i8 a oon-
tiaotwhIoh oreates poperty right8 in r&i e8tate In the 1088eo.
Texar Compw. Y. Daugherty,     107 Fox. a4, 176 6. -a.717; Leamr 'I*
Qarner, lfzlTer. 808, SO 3. I. (fid)780; Brown tm H&310 Oil and
;;;fIng Company,186 Tax. g96, 8S 3. W. (ad) MS, 87 & PT. (Bd)
        To the oxtent that   the propoSed 8tatutO muld OtW    t t!O
sort& or impair ruoh rights orsated by OXi8tl~~OOatraO      $ 8 *hIoh
mre ‘validat the time of thsfr oxooutlon, euoh proposed statute
worild bo invalid.   IntsrnationalBuilding and Loas AssoaIatI~ Te
B'udy, 86 Tex. 610, S!b5. 1. 497; Thompson *a Cobb, 95 Tax. 140,
65 9. w, lOQO* Travelerr' Ineuranoo Corn y v. Earshall, U4 Tax,
            8. led) 10071 Langover Y. Ullf"er, 124 Texr SO, 76 3. We
                          _.
          AS to oontraota oieauted arter the err@otive data o?
the proposed etatute, we believe that It is ~OOMtItUtlOMl
because it denies the right of redozption of land for non-payment
Of toxss which right Ie qlven by ArtdOle E, .;aOtiOn13 Of the
%as Co&titutIon. Under the proposed statute, the right8 Of
the 1es~e0 would ,beforfeited, with no right of rdemption,  upon
a raIlure either to render the mineral rights for taXatIOn Of
Emomblo      LOStOr Cork,   P-0   )


   .
to pry the    taxos thoroon. Y’uHhomora, nolthsr the Stato nor
any Oi it.    WbdiViSiOaS       rOeOiV0 UV benoilt irOn 8Uoh
                          ~Otllfld
forfeiture,whloh would benoilt en1 th0 losaor. 8uoh b for-
felturo would hare no roasonablo roIa8ion to the OOllOetIOn of
taxall,cmd rould, uo bellero, lwunt to a taking of the l~s8om~8
propertq without Buo prooess  of law. Soo 12 Oorpur a’ur18,957.
                                      Vary truly yOlW8